                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 KEITH ALBRIGHT

                       Plaintiff.
                                                        CIVIL ACTION
       v.                                               NO. 19-00149

 THE TRUSTEES OF THE UNIVERSITY
 OF PENNSYLVANIA et al.,

                       Defendants.

                                       ORDER

      AND NOW, this 18th day of October 2019, upon consideration of Defendants’

Motion for Summary Judgment (ECF No. 20), Plaintiff’s Response (ECF No. 23),

Defendants’ Reply (ECF No. 25), and after hearing argument (ECF No. 34), it is hereby

ORDERED that the Motion is GRANTED. Judgment is entered in favor of

Defendants. The Clerk of Court shall close this case.



                                               BY THE COURT:



                                               /s/ Gerald J. Pappert
                                               GERALD J. PAPPERT, J.
